Name: Commission Regulation (EC) No 1026/97 of 6 June 1997 reintroducing customs duties on products of CN codes 3102 10 10 and 3102 10 90 to 3102 90 00, originating in the Republics of Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia for which tariff ceilings were opened by Council Regulation (EC) No 70/97
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  means of agricultural production;  trade;  international trade
 Date Published: nan

 7. 6. 97 EN Official Journal of the European Communities No L 150/25 COMMISSION REGULATION (EC) No 1026/97 of 6 June 1997 reintroducing customs duties on products of CN codes 3102 10 10 and 3102 10 90 to 3102 90 00, originating in the Republics of Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia for which tariff ceilings were opened by Council Regulation (EC) No 70/97 concerned up to the total amount; whereas the situation on the Community market for these products requires the reintroduction of customs duties in respect of the Re ­ publics concerned; Whereas customs duties for these products should there ­ fore be reintroduced, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 70/97 of 20 December 1996, concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia and the Former Yugoslav Re ­ public of Macedonia and to imports of wine originating in the Republic of Slovenia ('), as amended by Regulation (EC) No 825/97 (2), Whereas, in pursuant of Article 1 of that Regulation, the republics of Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia and the Former Yugoslav Re ­ public of Macedonia benefit from preferential tariff arran ­ gements, in particular subject to tariff ceilings; whereas Article 4 (3) of Regulation (EC) No 70/97 provides that as soon as the ceilings have been reached, the Commission may adopt a Regulation reintroducing, until the end of the calendar year, the customs duties actually applied in respect of third countries; Whereas imports of the products specified in the Annex and originating in the said Republics, eligible for tariff preferences have been charged against the ceilings HAS ADOPTED THIS REGULATION: Article 1 From 10 June until 31 December 1997, the levying of customs duties suspended by Regulation (EC) No 70/97, shall be reintroduced on imports into the Community of the products shown in the Annex and originating in the Republics of Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia and the Former Yugoslav Re ­ public of Macedonia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1997. For the Commission Mario MONTI Member of the Commission (') OJ No L 16, 18 . 1 . 1997, p. 1 . (2) OJ No L 119, 8 . 5. 1997, p. 4. No L 150/26 EN Official Journal of the European Communities 7. 6. 97 ANNEX Order No CN code Description ( i ) (2) (3) 01.0010 3102 Mineral or chemical fertilizers, nitrogenous: 3102 10 10   Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product 01.0020 3102 10 90   Other  Ammonium sulphate; double salts and mixtures of ammonium sulphate and ammonium nitrate : 3102 21 00   Ammonium sulphate 3102 29 00   Other 3102 30  Ammonium nitrate , whether or not in aqueous solution : 3102 30 10   In aqueous solution 3102 30 90   Other 3102 40  Mixtures of ammonium nitrate with calcium carbonate or other inor ­ ganic non-fertilizing substances : 3102 40 10   With a nitrogen content not exceeding 28 % by weight 3102 40 90   With a nitrogen content exceeding 28 % by weight 3102 50  Sodium nitrate : 3102 50 90   Other 3102 60 00  Double salts and mixtures of calcium nitrate and ammonium nitrate 3102 70  Calcium cyanamide : 3102 70 90   Other 3102 80 00  Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution 3102 90 00  Other, including mixtures not specified in the foregoing subheadings